DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Application Publication 2015-108950 (hereinafter “Iwasaki”) (see attached English translation of corresponding Japanese Application 2013-251194) in view of U.S. Patent Application Publication 2006/0180659 (hereinafter “Loffredo”).
Regarding claim 1, Iwasaki discloses an information processing apparatus (portable terminal 500 (paragraph [0031])) comprising: 
 	- a controller including a processor and a memory (portable terminal may be a smart phone, a tablet computer, a cellular phone, etc. (paragraph [0047]), all of which inherently include a processor and a memory), the controller configured to:
 	- acquire identification information that identifies an image formation apparatus (portable terminal acquires physical printer ID from image forming apparatus 100 (paragraph [0061])); and 
 	- transmit the identification information to a server system in which the identification information about the image formation apparatus is previously registered (setting request including acquired physical printer ID is transmitted to cloud print service 200 (paragraph [0063]); image forming apparatus registered in advance in cloud print service (Abstract)).
 	Iwasaki does not expressly disclose transmission of the identification information “so as to set the image formation apparatus as a default image formation apparatus in the server system.”
 	Loffredo discloses a patient information management system wherein a handheld device scans (using an identification code reader which may be integrated therein (paragraph [0024])) a printer ID barcode resident on a printer, and the printer can be assigned to a specific patient, or the printer can used for multiple patients until the user chooses a new printer by scanning another printer identification barcode (paragraph [0021]).  In the case of assigning the printer to a specific patient, the printer becomes the default printer for the patient; and in the case of using the printer for multiple 
 	While the teaching of Loffredo generally relates to remote networked patient information systems, one of ordinary skill in the art would have recognized the advantage of this method in any printing environment, for it enables a user to enter the ID information of a desired printer so as to establish the printer as the default printer for future use, and thus a user can select his/her preferred printer as the default printer, thereby providing greater convenience to the user.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Iwasaki by enabling entry of printer ID information for the purpose of establishing a specific printer as the default printer, as taught by Loffredo.
 	Regarding claim 2, both Iwasaki and Loffredo disclose: wherein the information processing apparatus acquires the identification information by reading a code displayed on a display of the image formation apparatus (Iwasaki: image code 120 stuck to image forming apparatus is photographed by internal camera (paragraph [0062]); Loffredo: printer ID barcode resident on printer is scanned (paragraph [0021])).
 	Regarding claim 3, Loffredo discloses: 
 	- wherein the information processing apparatus transmits user information to the server system (health care worker scans own User ID to log into system (paragraph [0099] or [0107])), and
 	- wherein the image formation apparatus is registered as a default image formation apparatus used by a user corresponding to the user information in the server 
 	Regarding claim 4, Loffredo discloses: wherein the controller is further configured to cause the information processing apparatus to:
 	- log in to the server system (health care worker scans own User ID to log into system (paragraph [0099] or [0107])); and
	- receive entered user information (above User ID inherently received); and 
	-wherein the image formation apparatus is registered as a default image formation apparatus used by the user corresponding to the user information (as set forth above regarding claims 1 and 3, in the case of assigning the printer to a specific patient, the printer becomes the default printer for the patient; and in the case of using the printer for multiple patients, the printer becomes the default printer for the handheld device).
 	While Loffredo does not expressly disclose display of a login screen on a display of the information processing apparatus, Loffredo does teach entry of a User ID to log into the system, as set forth above.  There are several well-known methods of logging into a system, including entering the User ID in a login screen, as an alternative to using a scanner as taught by Loffredo, and each method achieves the exact same result.  
	Regarding claim 6, Iwasaki discloses a control method of an information processing apparatus (portable terminal 500 (paragraph [0031])), the control method comprising:  
 	- acquiring identification information that identifies an image formation apparatus (portable terminal acquires physical printer ID from image forming apparatus 100 (paragraph [0061])); and 
 	- transmitting the identification information to a server system in which the identification information about the image formation apparatus is previously registered (setting request including acquired physical printer ID is transmitted to cloud print service 200 (paragraph [0063]); image forming apparatus registered in advance in cloud print service (Abstract)).
 	Iwasaki does not expressly disclose transmission of the identification information “so as to set the image formation apparatus as a default image formation apparatus in the server system.”

 	While the teaching of Loffredo generally relates to remote networked patient information systems, one of ordinary skill in the art would have recognized the advantage of this method in any printing environment, for it enables a user to enter the ID information of a desired printer so as to establish the printer as the default printer for future use, and thus a user can select his/her preferred printer as the default printer, thereby providing greater convenience to the user.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Iwasaki by enabling entry of printer ID information for the purpose of establishing a specific printer as the default printer, as taught by Loffredo.
	Regarding claim 7, both Iwasaki and Loffredo disclose: wherein the acquiring acquires the identification information by reading a code displayed on a display of the image formation apparatus (Iwasaki: image code 120 stuck to image forming apparatus 
	Regarding claim 8, Loffredo discloses: 
 	- transmitting user information to the server system (health care worker scans own User ID to log into system (paragraph [0099] or [0107])), and
 	- wherein the image formation apparatus is registered as a default image formation apparatus used by a user corresponding to the user information in the server system (subsequent to entry of User ID, printer identification barcode attached to printer is scanned (paragraph [0101] or [0109]); printer can be assigned to a specific patient, or the printer can be used for multiple patients until the user chooses a new printer by scanning another printer identification barcode (paragraph [0021]); as set forth above regarding claim 6, in the case of assigning the printer to a specific patient, the printer becomes the default printer for the patient; and in the case of using the printer for multiple patients, the printer becomes the default printer for the handheld device).
7. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Loffredo as applied to claim 8 above, and further in view of U.S. Patent Application Publication 2017/01999710 (hereinafter “Ando”).
	Regarding claim 9, Loffredo further discloses: 
 	- logging in to the server system (health care worker scans own User ID to log into system (paragraph [0099] or [0107])); and
	- receive entered user information (above User ID inherently received); and 
	-wherein the image formation apparatus is registered as a default image formation apparatus used by the user corresponding to the user information (as set forth 
 	While Loffredo teaches entry of a User ID to log into the system as set forth above, Loffredo does not expressly disclose display of a login screen on a display of the information processing apparatus for receiving user information and a password entered on the login screen.  
 	Ando discloses a printing system including a PC 100 which communicates with a printer.  The PC receives login screen data (paragraph [0108]) which includes a box for inputting user name, a box for inputting password, and a button for executing the login (paragraph [0109]).  Providing a login screen is a well-known method of logging into a system, as an alternative to using a scanner as taught by Loffredo, and each method achieves the exact same result.  One of ordinary skill in the art would have recognized that the method taught by Ando may be easily applied, by simple substitution, to the teaching of Loffredo, so as to achieve the same result, i.e., to enable user access to the system by entering identification information.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Iwasaki and Loffredo by providing reception of user identification information from the user’s device using a login screen, in the manner such as taught by Ando. 
8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Loffredo and U.S. Patent Application Publication 2008/0204798 (hereinafter “Taniguchi”).

 	- a controller including a processor and a memory (portable terminal may be a smart phone, a tablet computer, a cellular phone, etc. (paragraph [0047]), all of which inherently include a processor and a memory), the controller configured to: 
 	- transmit identification information that identifies an image forming apparatus to a server system in which the identification information about the image forming apparatus is previously registered (setting request including acquired physical printer ID is transmitted to cloud print service 200 (paragraph [0063]); image forming apparatus registered in advance in cloud print service (Abstract)).
 	Iwasaki does not expressly disclose: transmit a default image formation apparatus setting request to the server system so as to set the image formation apparatus as a default image formation apparatus in the server system.
	As set forth above regarding claim 1, Loffredo discloses a patient information management system wherein a handheld device scans (using an identification code reader which may be integrated therein (paragraph [0024])) a printer ID barcode resident on a printer, and the printer can be assigned to a specific patient, or the printer can used for multiple patients until the user chooses a new printer by scanning another printer identification barcode (paragraph [0021]).  In the case of assigning the printer to a specific patient, the printer becomes the default printer for the patient; and in the case of using the printer for multiple patients, the printer becomes the default printer for the handheld device.  An actuator on the handheld device may be employed for initiating transfer of data from the handheld device to server 20 (paragraph [0024]).

 	Neither Iwasaki nor Loffredo expressly disclose the apparatus performing the above steps as being an image forming apparatus.
 	Taniguchi discloses a print job management system and default printer determining apparatus.  The printing device 30 may transmit a request to register a default printer, the request containing the ID information on an authorized user and identifying information on the printing device, to thin client server 20, and the thin client server may update data stored in user default printer storing unit 44 on the basis of the ID information and the identifying information on the printing device contained in the request to register the default printer (paragraph [0123]).
 	Transmitting a request to register a default printer at the printing device enables a user to register the default printer from a device other than the user’s own portable terminal, thereby providing greater convenience in the case where the user is not carrying the portable terminal.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Iwasaki and Loffredo by 

 
 	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677